Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant's election with traverse of claims 1-33 in the reply filed on 8/4/21 is acknowledged.  The traversal is on the ground(s) that the blank and container would require similar searches.  This is not found persuasive because the blank is part of a method to form the container and the container can be formed in a different manner.
The requirement is still deemed proper and is therefore made FINAL.
This application is in condition for allowance except for the presence of claims 34, 35, 37-45, 47, 48 and 50-58 directed to an invention non-elected with traverse in the reply filed on 2/11/22. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Allowable Subject Matter
Claims 1, 2, 4-16, 18-20, 22-33 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest reference to the current application is Mero et al. (WO2019092323) which includes a flange 4 (Figure 1), central panel 4a (Figure 1) and denesting feature 2f (Figure 2) but does not include the second panel connected spaced apart from the opening which is considered allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J VOLZ whose telephone number is (571)270-5430. The examiner can normally be reached Monday-Friday 11am-7pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN FRISTOE JR can be reached on (571)272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.J.V/Examiner, Art Unit 3733                    

                                                                                                                                                                                    


/DON M ANDERSON/Primary Examiner, Art Unit 3733